LAW Lzaa,@av

NO. 28602

IN THE SUPREME COURT OF THE STATE OF HAWAfI

 

?"*~B

§

civil N@. 06-~1-0265 §

UNITE HERE! LOCAL 5; ERIC W. GILL; §§
TODD A.K. MARTIN, PlaintiffS, §§
vs. §§

CITY AND COUNTY OF HONOLULU, a municipal corporaQgon; no
TURTLE BAY RESORT, L.L.C.,l a Hawai‘i corporation, Def§ndants2

and

TURTLE BAY RESORT, L.L.C., a HaWafi general
partnership, Counterclaim Plaintiff,

VS.

UNITE HERE! LoCAL 5 HAWA:‘I, a Hawai‘i labor organization,-
ERIC W. GILL, an individual, Counterclaim Defendants.

Civil No. 06-l-0867
KEEP THE NORTH SHORE COUNTRY, a HawaFi non-profit corporation;
and SIERRA CLUB, HAWAfI CHAPTER, a foreign non~profit
corporation, Petitioners/Plaintiffs-Appellants,

VS.

CITY AND COUNTY OF HONOLULU; HENRY ENG, Director of Department
of Planning and Permitting, in his official capacity;
TURTLE BAY RESORT, L.L.C., a Hawafi general partnership,
Respondents/Defendants-Appellees.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NOS. 06-l-O265 & O6~l-O867)

1 By order of this court, filed June 29, 20lO, Turtle Bay Resort,
L.L.C. was substituted for Kuilima Bay Resort.

_l_

 

ORDER DENYING MOTlON FOR RECONSIDERATION
(By: Moon, C.J., Nakayama and Duffy, JJ.; and
Circuit Judge Chan, in place of Recktenwald, J., recused;
Acoba, J., dissenting)
Upon consideration of respondent/defendant-appellee Turtle
Bay Resort, L.L.C.'s Motion for Reconsideration, filed Apri1 19,
201O,2 the papers in support and in opposition thereto, and the
record herein,
IT IS HEREBY ORDERED that the motion for reconsideration is
denied. See Sierra Cluh v. Department of Transportation, 115
HawaiU,299, 167 P.3d 292 (2007).

DATED: Honolulu, HawaiUd July 20,“2010.

Terence J. O'Too1e, Sharon V.
Lovejoy Lane Hornfeck McKay,

and Shyla P. Cockett (of Starn £>

0 Toole Marcus & Fisher) for ”“¢4“~£ /5LfVH
respondent/defendant-appellee

Turtle Bay Resort L.L.C. &é“L€_gqMb‘9H

william S. Hunt and Laura P.

Couch (of Alston Hunt Floyd & z2““¢q%k2z

Ing) and Rory R. wicks (of
Coast Law Group, Encinitas,
CA), appearing pro hac vice,
for petitioners/p1aintiffs-
appellants

No. 28602 Unite Here! v. Cit'y' & Countv of Honolulu -- Order Denying Motion for
Reconsideration

2 By order of this court, filed June 22, 2010, the time to dispose the
motion for reconsideration was extended to July 30, 2010.

_2_ .